Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-28 are presented for examination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Sawhney (US 20180085307).
Sawhney teaches the use of hydrogel for delivering active ingredients to the eye.  See Para [0002].  The release over time is taught in Para [0003].  The placement of hydrogel  in the iridocorneal angel is taught in Para [0007] and [0008].  The active agents being disposed in a biodegradable microparticles, such as PLGA.  See Para [0027] and [0029].  The use of polyethylene glycol as a family of hdrophilic nonionic polymers are used to form the preferred hydrogel structures.  See Para [0032].  The use of travoprost is taught in Para [0039].  Sawhney teaches that the depot of the example 1, comprises the active ingredient travoprost; PLA microparticles containing encapsulated travoprost; and the inactive delivery platform, a polyethylene glycol covalently crosslinked matrix conjugated with fluorescein. The hydrogel was made from 8-armed PEG units.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-28 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawhney et al. (US 20180085307).
Sawhney teaches the use of hydrogel for delivering active ingredients to the eye.  See Para [0002].  The release over time is taught in Para [0003].  The placement of hydrogel  in the iridocorneal angel is taught in Para [0007] and [0008].  The active agents being disposed in a biodegradable microparticles, such as PLGA.  See Para [0027] and [0029].  The use of polyethylene glycol as a family of hydrophilic nonionic polymers are used to form the preferred hydrogel structures.  See Para [0032].  The use of travoprost is taught in Para [0039].  Sawhney teaches that the depot of the example 1, comprises the active ingredient travoprost; PLA microparticles containing encapsulated travoprost; and the inactive delivery platform, a polyethylene glycol covalently crosslinked matrix conjugated with fluorescein.  The hydrogel was made from 8-armed .  The depot was formulated to deliver travoprost polyethylene glycol terminated in succinimidyl adipate combined with trilysine.  The depot was formulated to deliver travoprost in a sustained release manner for approximately 100 days.  See Para [0040].  The treatment of glaucoma and other ocular conditions is taught in para [0042].  Table one teaches the use of polyethylene glycol, SAP in combination with poly (DL-lactide), NHS Fluorescein and trilysine acetate.  The use of the claimed PEG SAP and SAZ is taught in Para [0096].  The matrix being formed by covalently crosslinking one or more multiple-arm polyethylene glycol precursors, which are hydrolytically degradable to be multiple-arm polyethylene glycol molecules with arms that terminate in hydroxyl or carbonyl end group.  See Claim 21.  It would have been obvious to a person skilled in the art to use the exact arms for polyethylene glycol unit, motivated by the teachings of Sawhney, which teaches multiple arms for PEG unit in the polymer network.  Since Sawhney teaches the same components as the claimed hydrogel implant, it would have been obvious to a person skilled in the art 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHREH A FAY whose telephone number is (571)272-0573.  The examiner can normally be reached on Monday-Friday 9:30AM-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.